DETAILED CORRESPONDENCE

This action is in response to the filing of the Remarks and Amendments on 04/22/2022.  Claims 13 and 14 are new. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 6, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170344010) in view of Li (US 20180374002).


	Claim 1, Rander discloses an automatic drive vehicle which is configured to travel autonomously from a pickup location to a drop-off location in accordance with a transportation request from a user, comprising [see Abst and p0044 - the control system 120 can expand the pick-up location into a pick-up area with a certain radius (e.g., forty meters) from the inputted pick-up location by the requesting user. Furthermore, the database 170 of the SDV 100 can store pick-up and drop-off location sets 174 (PDOLS 174) for specified location areas]
and a controller configured to:  control an autonomous travel of the automatic drive vehicle [see Abst - the control system can then autonomously operate the acceleration, braking, and steering systems along a current route];

recognize an environment surrounding the automatic drive vehicle [see p0029 - The SDV 100 can be equipped with multiple types of sensors 101, 103 which can combine to provide a computerized perception of the space and environment surrounding the vehicle 100. Thus, the control system 120 can continuously assess a situational environment of the SDV 100 when operating the acceleration, braking, and steering systems through road and pedestrian traffic on public roads and highways. Likewise, the control system 120 can operate within the SDV 100 to receive sensor data 111 from the collection of sensors 101, 103, and to control various electromechanical interfaces for operating the vehicle 100 on roadways];

	Rander discloses one or more sensors for providing information on an area of the automatic drive vehicle [see p0029 - The SDV 100 can be equipped with multiple types of sensors 101, 103 which can combine to provide a computerized perception of the space and environment surrounding the vehicle 100];

Rander does not specifically disclose execute processing to visualize the surrounding environment;  a user interface configured to provide the processed image to the user, wherein the processed image is an image of the drop-off location; and after the providing of the processed image by the user interface in response to a detailed drop-off location in the processed image being specified by the user through the user interface, control the automatic drive vehicle to travel autonomously along a route from its present location to the detailed drop-off location.
	However, Li discloses a user may utilize and hail an autonomous vehicle with ease and convenience. 
Either four or five intuitive navigational commands are arranged. The four intuitive navigational commands comprise forward, backward/U-turn, turn left, and turn right options, wherein the backward/U-turn option leads to backward or U-turn command depending on road conditions and arrangement. The five intuitive navigational commands comprise forward, backward, turn left, turn right, and U-turn options. After implementing a maneuver required by a command from a user, a vehicle is arranged to go straight through one or more intersections within a given distance. In addition, methods are introduced to change a travel route, pay fees, monitor items left behind in a vehicle, generate an enhanced map, predetermine vehicle orientation direction, etc [see at least p0019]. 
	Further teaching, vehicle 18 may include sensors 16 to detect the external environment that surrounds the vehicle and the internal situation within it. Sensors 16 may include cameras, a radar system, a LIDAR system, a GPS device, a speed sensor, an accelerometer, an electronic compass, a suspension sensor, etc. Some cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc. Some other cameras may be arranged inside the vehicle to sense an occupant, like whether an occupant has settled down before a vehicle is started. The radar and LIDAR systems may detect the surroundings and create a three-dimensional image which is advantageous over two-dimensional images generated by cameras [see at least p0035 - p0041; Also see  Map 512 Screen 514 Intersection 516 Smartphone 518 Screen 520 Button 522 Window 524 Window 526 Window 100-400 are exemplary steps].
Li discloses, during a reservation or ordering process, an important step is of submission of destination information. A user may use several methods to accomplish it, as illustrated exemplarily in FIG. 4. At step 152, a user prepares to give destination info to Service Center or submit it in a vehicle. The user may be in the middle of a booking process or trying to schedule a trip inside a vehicle. At step 154, the user may key in a street address and city name using a physical or virtual keypad or keyboard. When the exact address is not known, a user may enter an area name at step 156, such as ABC Shopping Mall or ABC Square.
When map mode is available, a user may find a spot on a map and then click on it using computer mouse or tap it using fingertip on a touch screen at step 158. “Map mode” as used herein may mean a map presentation state when a program shows a road-map view on a screen of a display. A user may click or tap on a spot of a map to select a place as pickup or destination location when map mode is on. For instance, a screen may show a map and an icon with a label “Select Destination”. It may be designed that once the icon is clicked or tapped, its color becomes brighter. Then a user may click or tap a spot on the map to designate it as destination. Next, a sign may appear at the spot with a label like “Destination” which gives assurance to the user. If the user thinks it is not the intended place, the user may click or tap the icon again and select another spot on the map instead. The processes are handled by a server at Service Center or a control system of a vehicle. 
If a user doesn't know the exact destination location but has certain knowledge of an approximate target area, the user may draw a circle on a map to indicate it and use it as a destination area at step 160. Moreover, a user may use other shapes or scribbling to cover a destination area. For instance, it may be designed that a user may tap “Select Destination” icon and then scribble on a map using computer mouse or fingertip. The scribbling act may generate a curve which may overlap an area. The area may be defined by one or more areas enclosed by the scribble curve and a straight line which connects the start and end points of the curve. Thus a user may use the icon and scribbling to create a destination area on a map quickly and easily [see at least p0053 – p0057].
	Also disclosing, in some cases, when a user is travelling in an autonomous vehicle, the user may want to change destination for some reasons. As discussed when explaining embodiments of FIG. 4, a “Select Destination” icon may be arranged on a screen of a display or in an interface of a control system. A user may tap the icon and then enter new destination info by keying in an address, tapping a spot on a map, or scribbling to create an area on a map. After the control system receives a new destination, it may calculate a new route and guide the vehicle to the place along the new route. A user may change destination anytime, whether a vehicle is traveling on a road or has already arrived at a destination [see at least p0155].

Therefore, it would have been obvious to modify Rander to include, execute processing to visualize the surrounding environment;  a user interface configured to provide the processed image to the user, wherein the processed image is an image of the drop-off location; and after the providing of the processed image by the user interface in response to a detailed drop-off location in the processed image being specified by the user through the user interface, control the automatic drive vehicle to travel autonomously along a route from its present location to the detailed drop-off location, providing a user to navigate an autonomous vehicle easily and intuitively.
Neither Radner nor Li disclose generate a processed image of the environment based on the information provided by the one or more sensors; the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance;
However, Li does teach cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc [p0041].  After a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots [see p0093]
Additionally, Li teaches icons may be presented on a display of the vehicle so that a user may have a chance to select which enhanced map to use. For instance, a user may tap on an icon to choose one type of the enhanced map and the control system may be arranged to present it. In addition, it may be arranged that once an enhanced map is generated by the control system, it replaces a regular map and appears on the display [see p0094]. 
Therefore, it would have been obvious to include in Li  generate a processed image of the environment based on the information provided by the one or more sensors; the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance, Li teaches providing the processed image in relation the environment once it enters a destination area, creates a map and lets the user determine on the display which map to use, here a predetermined distance is merely something skilled in the art could modify,  thus providing an accurate view and information to the user to better determine when the user would like to exit the vehicle. 


Claim 6, Rander discloses an automatic drive vehicle which is configured to travel autonomously along a route from a pickup location to a drop-off location in accordance with a transportation request from a mobile terminal user, comprising[see Abst and p0015 - Such communications can be relayed through the transport facilitation system, or can be transmitted between the SDV and the requesting user's mobile computing device directly (e.g., using cellular data channels or via direct connection such as Bluetooth, Wi-Fi, or WiGig). In some examples, the transport facilitation system can transmit identifying information of the user's mobile computing device to the SDV, such as the user's phone number, or an on-application unique identifier]:
 a controller configured to: control an autonomous travel of the automatic drive vehicle [see Abst - the control system can then autonomously operate the acceleration, braking, and steering systems along a current route];

recognize an environment of the automatic drive vehicle    [see p0029 - The SDV 100 can be equipped with multiple types of sensors 101, 103 which can combine to provide a computerized perception of the space and environment surrounding the vehicle 100. Thus, the control system 120 can continuously assess a situational environment of the SDV 100 when operating the acceleration, braking, and steering systems through road and pedestrian traffic on public roads and highways. 

Likewise, the control system 120 can operate within the SDV 100 to receive sensor data 111 from the collection of sensors 101, 103, and to control various electromechanical interfaces for operating the vehicle 100 on roadways];

a communication interface configured to perform near-field communication with the mobile terminal [see p0015 - Communications between the SDV and the requesting user can be initiated by the SDV or the requesting user at any time. Such communications can be relayed through the transport facilitation system, or can be transmitted between the SDV and the requesting user's mobile computing device directly (e.g., using cellular data channels or via direct connection such as Bluetooth, Wi-Fi, or WiGig] ;

	Radner discloses one or more sensors for providing information on an are the automatic drive vehicle [see p0029 - The SDV 100 can be equipped with multiple types of sensors 101, 103 which can combine to provide a computerized perception of the space and environment surrounding the vehicle 100];

	Rander does not specifically disclose execute processing to visualize the surrounding environment and generate a processed image of the environment based on the information provided by the one or more sensors; after the providing of the processed image to the mobile terminal via the communication interface, in response to a detailed drop-off location in the processed image being received from the mobile terminal of the user via the communication interface, control the automatic drive vehicle to travel autonomously along a route from its present location to the detailed drop-off location.
	However, Li discloses a user may utilize and hail an autonomous vehicle with ease and convenience. Either four or five intuitive navigational commands are arranged. The four intuitive navigational commands comprise forward, backward/U-turn, turn left, and turn right options, wherein the backward/U-turn option leads to backward or U-turn command depending on road conditions and arrangement. The five intuitive navigational commands comprise forward, backward, turn left, turn right, and U-turn options. After implementing a maneuver required by a command from a user, a vehicle is arranged to go straight through one or more intersections within a given distance. In addition, methods are introduced to change a travel route, pay fees, monitor items left behind in a vehicle, generate an enhanced map, predetermine vehicle orientation direction, etc [see at least p0019]. 
	Further teaching, vehicle 18 may include sensors 16 to detect the external environment that surrounds the vehicle and the internal situation within it. Sensors 16 may include cameras, a radar system, a LIDAR system, a GPS device, a speed sensor, an accelerometer, an electronic compass, a suspension sensor, etc. Some cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc. Some other cameras may be arranged inside the vehicle to sense an occupant, like whether an occupant has settled down before a vehicle is started. The radar and LIDAR systems may detect the surroundings and create a three-dimensional image which is advantageous over two-dimensional images generated by cameras [see at least p0035 - p0041; Also see  Map 512 Screen 514 Intersection 516 Smartphone 518 Screen 520 Button 522 Window 524 Window 526 Window 100-400 are exemplary steps].
Li discloses, during a reservation or ordering process, an important step is of submission of destination information. A user may use several methods to accomplish it, as illustrated exemplarily in FIG. 4. At step 152, a user prepares to give destination info to Service Center or submit it in a vehicle. The user may be in the middle of a booking process or trying to schedule a trip inside a vehicle. At step 154, the user may key in a street address and city name using a physical or virtual keypad or keyboard. When the exact address is not known, a user may enter an area name at step 156, such as ABC Shopping Mall or ABC Square.
When map mode is available, a user may find a spot on a map and then click on it using computer mouse or tap it using fingertip on a touch screen at step 158. “Map mode” as used herein may mean a map presentation state when a program shows a road-map view on a screen of a display. A user may click or tap on a spot of a map to select a place as pickup or destination location when map mode is on. For instance, a screen may show a map and an icon with a label “Select Destination”. It may be designed that once the icon is clicked or tapped, its color becomes brighter. Then a user may click or tap a spot on the map to designate it as destination. Next, a sign may appear at the spot with a label like “Destination” which gives assurance to the user. If the user thinks it is not the intended place, the user may click or tap the icon again and select another spot on the map instead. The processes are handled by a server at Service Center or a control system of a vehicle. 
If a user doesn't know the exact destination location but has certain knowledge of an approximate target area, the user may draw a circle on a map to indicate it and use it as a destination area at step 160. Moreover, a user may use other shapes or scribbling to cover a destination area. For instance, it may be designed that a user may tap “Select Destination” icon and then scribble on a map using computer mouse or fingertip. The scribbling act may generate a curve which may overlap an area. The area may be defined by one or more areas enclosed by the scribble curve and a straight line which connects the start and end points of the curve. Thus a user may use the icon and scribbling to create a destination area on a map quickly and easily [see at least p0053 – p0057].
	Also disclosing, in some cases, when a user is travelling in an autonomous vehicle, the user may want to change destination for some reasons. As discussed when explaining embodiments of FIG. 4, a “Select Destination” icon may be arranged on a screen of a display or in an interface of a control system. A user may tap the icon and then enter new destination info by keying in an address, tapping a spot on a map, or scribbling to create an area on a map. After the control system receives a new destination, it may calculate a new route and guide the vehicle to the place along the new route. A user may change destination anytime, whether a vehicle is traveling on a road or has already arrived at a destination [see at least p0155].
Therefore, it would have been obvious to modify Rander to include, e execute processing to visualize the surrounding environment and generate a processed image of the environment based on the information provided by the one or more sensors; after the providing of the processed image to the mobile terminal via the communication interface, in response to a detailed drop-off location in the processed image being received from the mobile terminal of the user via the communication interface, control the automatic drive vehicle to travel autonomously along a route from its present location to the detailed drop-off location, providing a user to navigate an autonomous vehicle easily and intuitively.

Neither Radner nor Li disclose generate a processed image of the environment based on the information provided by the one or more sensors; the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance;
However, Li does teach cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc [p0041].  After a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots [see p0093]
Additionally, Li teaches icons may be presented on a display of the vehicle so that a user may have a chance to select which enhanced map to use. For instance, a user may tap on an icon to choose one type of the enhanced map and the control system may be arranged to present it. In addition, it may be arranged that once an enhanced map is generated by the control system, it replaces a regular map and appears on the display [see p0094]. 
Therefore, it would have been obvious to include in Li  generate a processed image of the environment based on the information provided by the one or more sensors; the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance, Li teaches providing the processed image in relation the environment once it enters a destination area, creates a map and lets the user determine on the display which map to use, here a predetermined distance is merely something skilled in the art could modify,  thus providing an accurate view and information to the user to better determine when the user would like to exit the vehicle. 




Claim 11, Rander as modified discloses the automatic drive vehicle according to claim 1, but does not specifically disclose wherein the one or more sensors provide real-time information on the area the automatic drive vehicle, and wherein the processed image is based on the real-time information provided by the one or more sensors.
	However, Li discloses after a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots [see p0093].
Therefore, it would have been obvious to modify Rander as modified, wherein the one or more sensors provide real-time information on the area the automatic drive vehicle, and wherein the processed image is based on the real-time information provided by the one or more sensors, providing users with real time information about what actions a taxi is taking on the route to pick up and drop off a user.







Claim 12, Rander as modified discloses the automatic drive vehicle according to claim 6, but does not specifically disclose wherein the one or more sensors provide real-time information on the area the automatic drive vehicle, and wherein the processed image is based on the real-time information provided by the one or more sensors.
However, Li discloses after a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots [see p0093].
Therefore, it would have been obvious to modify Rander as modified, wherein the one or more sensors provide real-time information on the area the automatic drive vehicle, and wherein the processed image is based on the real-time information provided by the one or more sensors, providing users with real time information about what actions a taxi is taking on the route to pick up and drop off a user.




Claim 13, Radner as modified discloses the automatic drive vehicle according to claim 1, but not specifically wherein the processed image is generated based on information from a camera of the automatic drive vehicle.
	However, Li discloses referring to FIG. 1-B, vehicle 18 may include sensors 16 to detect the external environment that surrounds the vehicle and the internal situation within it. Sensors 16 may include cameras, a radar system, a LIDAR system, a GPS device, a speed sensor, an accelerometer, an electronic compass, a suspension sensor, etc. Some cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc.
After a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time; hen both perspective enhanced map and flat enhanced map are available, Service Center may decide what type of map to use. Alternatively, options such as icons may be presented on a display of the vehicle so that a user may have a chance to select which enhanced map to use. For instance, a user may tap on an icon to choose one type of the enhanced map and the control system may be arranged to present it. In addition, it may be arranged that once an enhanced map is generated by the control system, it replaces a regular map and appears on the display [p0093-0094].
Available parking spot on an enhanced map may be represented by a parking symbol which has certain shape and color for easy recognition and selection. An icon, as an interactive element with a label like “Parking Spot”, may be configured on the screen. A user may tap “Parking Spot” icon to begin a process to select a parking space. For instance, a user may tap “Parking Spot” icon and then tap a parking symbol at a spot, which may be sensed by the screen and cause a signal to be sent to the control system [see p0041, p0053, p0096 – p0097]. 
Therefore, it would have been obvious to modify Rander as modified to include, wherein the processed image is generated based on information from a camera of the automatic drive vehicle, providing a detailed area where the user can pick the destination spot and to navigate an autonomous vehicle easily and intuitively.


Claim 14, Radner as modified discloses the automatic drive vehicle according to claim 6, but not specifically wherein the processed image is generated based on information from a camera of the automatic drive vehicle.
However, Li discloses referring to FIG. 1-B, vehicle 18 may include sensors 16 to detect the external environment that surrounds the vehicle and the internal situation within it. Sensors 16 may include cameras, a radar system, a LIDAR system, a GPS device, a speed sensor, an accelerometer, an electronic compass, a suspension sensor, etc. Some cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc.
After a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time; hen both perspective enhanced map and flat enhanced map are available, Service Center may decide what type of map to use. Alternatively, options such as icons may be presented on a display of the vehicle so that a user may have a chance to select which enhanced map to use. For instance, a user may tap on an icon to choose one type of the enhanced map and the control system may be arranged to present it. In addition, it may be arranged that once an enhanced map is generated by the control system, it replaces a regular map and appears on the display [p0093].
Available parking spot on an enhanced map may be represented by a parking symbol which has certain shape and color for easy recognition and selection. An icon, as an interactive element with a label like “Parking Spot”, may be configured on the screen. A user may tap “Parking Spot” icon to begin a process to select a parking space. For instance, a user may tap “Parking Spot” icon and then tap a parking symbol at a spot, which may be sensed by the screen and cause a signal to be sent to the control system [see p0041, p0053, p0096 – p0097]. 
Therefore, it would have been obvious to modify Rander as modified to include, wherein the processed image is generated based on information from a camera of the automatic drive vehicle, providing a detailed area where the user can pick the destination spot and to navigate an autonomous vehicle easily and intuitively.


Claims 2, 3, 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170344010) in view of Li (US 20180374002) and Arden (US 20170192432).

Claims 2 and 7, Rander as modified discloses the automatic drive vehicle according to claim 1 and claim 6, but does not specifically disclose wherein the controller is further configured to perform a deceleration processing, wherein the deceleration processing is processing for setting a target speed of the automatic drive vehicle to be equal to or less than a predetermined speed during the providing of the processed image by the user interface.
However, Arden discloses the method includes sending a request for a vehicle to stop at a particular location; in response to the request, receiving information identifying a current location of the vehicle; generating a map for display, the map including a first marker identifying the location of the vehicle, a second marker identifying the particular location, and a shape defining an area around the second marker at which the vehicle may stop, the shape having an edge at least a minimum distance greater than zero from the second marker; displaying, on the display, a route on the map between the first marker and the shape such that the route ends at the shape and does not reach the second marker; receiving updated location information for the vehicle; and displaying, on the display, progress of the vehicle towards the area along the route based on the updated location information[ see at least Summary of Invention]. 
Further discloses the pickup location (or drop off – see below p0068) can be displayed in the client computing device 120 as a marker on a map. For example, as shown in example 500 of FIG. 5, a marker 510 corresponding to a preferred pickup location is displayed on map 520. A potential pickup zone 530 around the marker corresponding to a predetermined distance from the preferred pickup location may also be displayed. This potential pickup zone may indicate to the user where the pickup is likely to occur. In addition, the client device can display a path 540 between the vehicle 101′s current location 550 and the pickup zone corresponding to a route received from the server computing device 110 which the vehicle will or is expected to travel to reach the user [see p0053]. 
The predetermined distance from the preferred pickup location which defines the zone is greater than zero and may be defined in distance or travel time. For example, the predetermined distance may be 10 meters or more or less or 15 seconds at some predetermined speed (such as the speed limit of the roadway). In addition, the predetermined distance may be a radial distance, or simply a distance along a roadway extending away from the pickup location. In one example, the zone 530 may be shown as a shape such as a bubble wherein an edge or point of the shape is at least the predetermined distance from the pickup location [see Fig 5 and p0057]. 
As noted, the predetermined speed may be the speed limit, but the vehicle must slow down to stop and it appears the larger the zone 530 the slower the vehicle since it is in zone to park;  showing as it gets closer to the drop off or pick up location, the display shows the vehicle looking for a pick up or drop off spot, the display may decrease in size around the parking spots showing the vehicle 101 is likely to have a better understanding of available parking spots within the zone from information received from the vehicle's perception system or other sources. This may allow the user to easily identify and focus on reaching the zone where the user is able to intercept vehicle 101 [see Figs 8, 9 - 11 and p0060- p0064]. 
Arden also discloses, the aforementioned features may also be useful when a vehicle is attempting to drop off a passenger at a destination. For instance, as the vehicle approaches a destination point, the client device may display a map with a route to the destination identified by a map pin. A zone may be drawn some distance around this map pin in order to identify to the user that the vehicle could potentially stop anywhere within the zone. In some examples, as the vehicle approaches the zone and begins to detect the availability of places for the vehicle to safely stop, the zone may again increase in size. Once the vehicle has identified a location within the zone for the vehicle to stop, the location may be identified by a new marker which identifies to the user where this new marker is in relation to the map pin which indicated the original destination [p0068]. 

Therefore, it would have been obvious to modify Rander as modified to include, wherein the controller is further configured to perform a deceleration processing, wherein the deceleration processing is processing for setting a target speed of the automatic drive vehicle to be equal to or less than a predetermined speed during the providing of the processed image by the user interface, as suggested and taught by Arden, providing users with real time information about what actions a taxi is taking on the route to pick up and drop off a user. 

	 
Claims 3 and 8, Rander as modified discloses the automatic drive vehicle according to claim 2 and claim 7, but does not specifically disclose wherein controller is further configured to perform a pause task, wherein the pause task is a task to stop the automatic drive vehicle temporarily at a stoppable location closest to the present location during the providing of the processed image by the user interface.
	However, Arden discloses once a vehicle enters the physical area corresponding to the pickup zone at one edge and as the vehicle approaches or gets close to another edge of the zone, the size of the zone on the user's client device may be increased. This lets the user know that he or she may have to go a bit farther from the desired pickup location, (or drop) but may still maintain the position of the preferred pickup location within the pickup zone [p0021].
In another example, once the vehicle recognizes a potential spot to stop and wait for the user, the zone may start to shrink towards that spot. This indicates to the user that he or she should move towards the center of the shrinking zone rather than towards the preferred pickup location. At the same time, the user's phone may display information about what the vehicle is doing or “thinking” in order to further express to the user how the pickup location is changing. For example, if the vehicle is close to leaving the pickup zone and unable to find a spot to park, the client device may indicate that the vehicle needs more time or zone to find a spot to park. Similarly, the client device may indicate when the vehicle has found a spot in which to park [see at least p0021 – p0024].
These pickup and destination locations may be predefined (e.g., specific areas of a parking lot, etc.) or may simply be any location within a service area of the vehicles. As an example, a pickup location can be defaulted to current location of the user's client computing device, or can be input by the user at the user's client device. For instance, the user may enter an address or other location information or select a location on a map to select a pickup location. As shown in FIG. 4A, user 122 may use his or her finger 422 to tap on a map 424 displayed on the display 114 of client computing device 120. In response, as shown in FIG. 4B, the location of the tap on the map, displayed as map marker 426, may be identified as a requested location. Allowing the user to input or select a location may be especially helpful where the user is not currently located at the pickup location but will be by the time the vehicle arrives [see p0049]. 

	Therefore, it would have been obvious to modify Rander as modified, to include wherein the pause task is a task to stop the automatic drive vehicle temporarily at a stoppable location closest to the present location during the provision of the surrounding image by the mobile terminal, as suggested and taught by Arden, providing a route changing device and a route changing system that can change a scheduled traveling route at an early stage. 


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170344010) in view of Li (US 20180374002) and Arden (US 20170192432) further in view of Denso (JP2017 106741A – as presented by the Applicant in prior art disclosure) and Matthiesen (US 20180308191). 
	
Claims 4 and 9, Rander as modified discloses the automatic drive vehicle according to claims 3 and 8, but does not specifically disclose further comprising a database storing historical data of the stoppable location at which the pause task was carried out, wherein the  controller is further configured to: specify, based on the historical data, a stoppable location which is determined based on proximity to the drop-off location and  highest usage frequency as a most frequent stop location; and perform the pause task when a distance of the route from the present location to the drop-off location is equal to or less than a distance  from the most frequent stop location to the drop-off location.
However, Matthiesen discloses systems and methods, of autonomous vehicle management, such as within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous vehicles and autonomous vehicles. When a service request (e.g., ride request, maintenance request, idling request, etc.) is received, the service request may be matched with an appropriate service provider (e.g., an autonomous vehicle to a rider, a maintenance facility to an autonomous vehicle, etc.). An autonomous vehicle may then be dispatched based on the service request. For example, the autonomous vehicle may be dispatched to a pickup location associated with a ride request [see p0018]. 
One or more autonomous routes may be defined in data store 222. These autonomous routes may be defined from designated pickup and drop-off locations in a given geographic area. If the pickup and drop-off locations received in the ride request are each within one or more threshold distances of the designated pickup and drop-off locations, the autonomous ride type may be presented as an option to the requestor. Additionally, or alternatively, autonomous regions may be defined in data store 222 for a given geographic region. Each autonomous region may be associated with mapping, driving, and/or roadway conditions that allow autonomous vehicles to navigate between most locations within the region [0034]; these routes may be defined by the autonomous ride matching system based on historical data and real-time data, such as data gathered from current and prior journeys of non-autonomous vehicles. In some embodiments, autonomous vehicles may be sent to and retrieved from various facilities or parking/idling locations 708, 710. 
For example, a parking area 708 may be defined near event locations, such as stadiums, arenas, conference centers, etc. Such a holding area may be defined relative to scheduled events, and may otherwise not be in use. In some embodiments, a service facility 710 may serve as a maintenance area. After an autonomous vehicle has been in use for a particular period of time, has logged a particular number or miles and/or rides, or other usage metric; For example, an autonomous matching service may be in communication with a dynamic transportation matching system in order to determine certain routes traveled historically by non-autonomous vehicles, such as popularity of routes, popular pick-up locations, popular drop-off locations, as well as sub-areas within a geographic area serviced by both non-autonomous vehicles and autonomous vehicles [see Fig 7 and p0047, p0059].

Therefore, it would have been obvious to modify Rander as modified, to include  further comprising a database in which historical data of the stoppable location at which the pause task was carried out wherein the visualization processing portion is further configured to: specify, based on the historical data, a stoppable location which is close to the drop-off location and also is highest usage frequency as a most frequent stop location; and perform the pause task when a distance of the route from the present location to the drop-off location is equal to or less than a distance of a from the most frequent stop location to the drop-off location, as suggested and taught by Matthiesen, providing autonomous vehicles to perform various activities autonomously that were previously performed by human drivers.



Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rander in view of Li (US 20180374002) and (JP2002296062A) (hereinafter referred to as Clarion). 

Claims 5 and 10, Rander as modified discloses the automatic drive vehicle according to claim 1 and claim 6, but does not specifically disclose wherein the controller is further configured to execute superposition processing, wherein the superposition processing is processing to superimpose availability information drop-off task on the processed image.
	However, Clarion discloses navigation technology capable of quickly setting a facility suitable as a next destination from an existing destination by a simple operation. Navigation devices mounted on vehicles to provide road guidance have rapidly become widespread. A navigation device calculates and sets the optimal route to a specified destination based on map data representing roads and the like, and sequentially detects the position of the vehicle using GPS or autonomous navigation, while displaying a map or synthesized voice. Is used to guide the driver to turn right or left [see p0002].  
Further Clarion discloses, a navigation apparatus for storing map information indicating where and what roads and facilities are provided, A designation means for designating a facility as a destination from; a means for calculating and setting a route to the designated destination; a means for detecting a current position of the vehicle; and a map which is detected on a map based on the map information. Means for displaying  the current position in a superimposed manner, means for performing route guidance based on the set route, means for determining whether or not the vehicle has reached the set destination or in the vicinity thereof, It is determined that the vehicle has arrived at or near the destination[see p0009 – p0011]. 

Therefore, it would have been obvious to modify Rander as modified, to include   wherein the visualization processing portion is further configured to execute superposition processing, wherein the superposition processing is processing to superimpose availability information of a drop-off task on the processed image, as suggested and taught by Clarion, providing a means where even if a user decides and sets a destination on his/her own will, at the time when the user arrives at or near the destination, if the first destination is not available; it is often the case that same or alternative destinations need to be set quickly and shown through the system. 










Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856. The examiner can normally be reached M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee LaRose/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664